DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the communication filed 11/3/2022.  Claims 3, 15 and 20 are cancelled. Claims 1, 4, 12-13 and 17-18 are currently amended. Claims 1-2, 4-14 and 16-19 are currently pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.1.	Claims 1-2, 4-14 and 16-19 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself.
	In regards to (1), the claims are to a statutory category. For example, independent claim 1, and similarly independent claims 13 and 18, are directed, in part, to a method, storage device and device (i.e., statutory categories including a process, machine, manufacture or composition of matter) for document coding by

CLAIM 1:
receiving an input noun phrase;

identifying a master type of concept as a function of meanings of the input noun phrase;

generating a molecule data structure having the master type as a top level of the molecule data structure; and

inserting additional concepts in the molecule data structure based on molecule data structure rules, whereby the completed molecule data structure incorporates a plurality of hierarchical trees resulting in a multidimensional-multifocal data representation for a semantic net that represents the semantics of a specialty domain;

detecting data missing from one or more semantic graphs in the molecule data structure based at least in part on an equivalence between the one or more semantic graphs in the semantic net;

completing the molecule data structure based at least in part on the detecting; and

assigning codes based on the completed molecule data structure, wherein the codes correspond to the semantics of a specialty subject.

CLAIM 13:
receiving an input noun phrase; 

identifying a master type of concept as a function of meanings of the input noun phrase; 

generating a molecule data structure having the master type as a top level of the molecule data structure; and 

inserting additional concepts in the molecule data structure based on molecule data structure rules having an equivalent molecule data structure to complete the molecule data structure, whereby the completed molecule data structure incorporates a plurality of hierarchical trees resulting in a multidimensional-multifocal data representation for a semantic net that represents the semantics of a specialty domain;

detecting data missing from one or more semantic graphs in the molecule data structure
based at least in part on an equivalence between the one or more semantic graphs in the semantic net;

completing the molecule data structure based at least in part on the detecting; and

assigning codes based on the completed molecule data structure, wherein the codes
correspond to the semantics of a specialty subject.

CLAIM 18:
a processor; and

a memory device coupled to the processor and having a program stored thereon for execution by the processor to perform operations comprising: 

receiving an input noun phrase;

identifying a master type of concept as a function of meanings of the input noun phrase; 

generating a molecule data structure having the master type as a top level of the molecule data structure; and

inserting additional concepts in the molecule data structure based on molecule data structure rules having an equivalent molecule data structure to complete the molecule data structure, whereby the completed molecule data structure incorporates a plurality of hierarchical trees resulting in a multidimensional-multifocal data representation for a semantic net that represents the semantics of a specialty domain;

detecting data missing from one or more semantic graphs in the molecule data structure
based at least in part on an equivalence between the one or more semantic graphs in the semantic
net:

completing the molecule data structure based at least in part on the detecting; and

assigning codes based on the completed molecule data structure, wherein the codes
correspond to the semantics of a specialty subject.

*The limitations in bold cannot be reasonably and practically performed in the human mind and/or with pen and paper and are considered additional elements that are further analyzed below in subsequent steps of the 101 analysis.

In regards to (2A1), the claims, as a whole, recite and are directed to an abstract idea.  More specifically, independent claims 1, 13 and 18 include one or more limitations that correspond to an abstract idea including mathematical concepts, mental processes and/or certain methods of organizing human activity. For example, the claims are directed to coding documents by inputting data into a computer system which is a human activity and thus, certain methods of organizing human activity which encompasses both certain activity of a single person, certain activity that involves multiple people, and certain activity between a person and a computer. Furthermore, independent claims 1, and similarly independent claims 13 and 18, as a whole, are directed to coding documents by inputting data into a computer system and recite “identifying a master type…”, “generating a molecule data structure…” “inserting additional concepts in the molecule data structure…”, “detecting data missing”, “completing the molecule data” and “assigning codes” which can be mental processes because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of organizing human activity. The dependent claims include all of the limitations of their respective independent claims and thus are directed to the same abstract idea identified for the independent claims but further describe the elements and/or recite field of use limitations. Therefore, the dependent claims are also directed to an abstract idea for similar reasons given above.
In regards to (2A2), the claims do not recite additional elements that integrate the abstract idea into a practical application. The claims additional elements (i.e., identified above) do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea (i.e., the additional elements do not amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer). For example, the additional elements do not recite improvements to the functioning of a computer, or to any other technology or technical field—the additional elements merely recite general purpose computer technology; the additional elements do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition—there is no actual administration of a particular treatment; the additional elements do not recite applying the judicial exception with, or by use of, a particular machine—the additional elements merely recite general purpose computer technology; the additional elements do not recite limitations effecting a transformation or reduction of a particular article to a different state or thing—the additional elements do not recite transformation such as a rubber mold process; the additional elements do not recite applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment—the additional elements merely leverage general purpose computer technology to link the abstract idea to a technological environment.
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims recite a computer, a machine-readable storage device, a processor, a memory device, and a program which are merely well-known general purpose computers, components and/or technologies that receive, transmit, store, display, generate and otherwise process information which are akin to functions that courts consider well-understood, routine, and conventional activities previously known to the pertinent industry, such as, performing repetitive calculations; receiving or transmitting data over a network; electronic recordkeeping; retrieving and storing information in memory; and sorting information (See, for example, MPEP § 2106). Moreover, paragraphs [0079]-[0084] of applicant's specification (US 2020/0211136) recites that the system/method is implemented using a computing device such as a computer, but may be a smartphone, a tablet, smartwatch, smart storage device (SSD), or other computing devices which are well-known general purpose or generic-type computers. 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified computer/processor does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Therefore, the claims are not patent-eligible under 35 U.S.C. § 101.

Response to Arguments
4	Applicant's arguments filed 11/3/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 11/3/2022.

4.1.	Applicant argues, on pages 7-9 of the response, that the claims 101 patent-eligible because they recite steps for improving the accuracy of coding systems, addressing a need to improve the underlying computing technology; the claims are analogous to the patent-eligible claims of Enfish and therefore, integrate an abstract idea into a practical application and amount to significantly more than an abstract idea itself.
	In response, it is submitted that the claims are not directed to solving a technological problem per se, rather the claims are attempting to solve a problem rooted in a business process (i.e., coding medical information) by using well-known general purpose computers to perform routine and conventional functions (e.g., processing information). Moreover, the alleged improvements of applicant's claims pertain to the abstract idea itself, rather than improvements to the technology (i.e., computer technology or computer field). For example, the claims recite a general purpose computer (i.e., processor) without any limitations claiming that the general purpose computer has been improved, such as, by making the general purpose computer operate faster, improving the general purpose computer's data storage capabilities, etc. In other words, the focus of applicant’s claims is not on an improvement in computers as tools, but on certain abstract ideas that use computers as tools.
	Moreover, it is noted that the 101 patent-eligible claims of Enfish are directed to database software designed as a self-referential table that provide a specific improvement to the way computers operate, that is computer functionality itself; and the computer memory was actually configured according to a data structure, that is, a logical table. In contrast, applicant's claims are neither directed to software designed as a self-referential table nor recite any limitations indicating explicitly that the computer memory is actually configured with the molecule data structure to thereby improving the technological functionality of the medical coding system (e.g., improving coding speed, accuracy, etc.).
	As such, it is submitted that the pending claims are directed to abstract idea; do not include additional elements that integrate the abstract idea into a practical application or amount to significantly more than the abstract idea and thus, are not patent-eligible under 35 U.S.C. § 101.

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686